DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 6 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The applicant’s specification does not contain any support for a first tray 102 being capable of receiving a second tray 102; the specification supports a first tray receiving an adapter tray. The second tray cannot be “inside” the first tray, therefore claims 6 and 10 are rejected for including the step of “placing the second tray inside the first tray” and “placing the second tray within the sidewalls of the first tray” respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz (US 20200109930).
Lutz teaches a method of implementing a modular tray system, the method comprising: providing a modular tray system (Fig 1), the modular tray system including: a first tray (19) being defined by: a top surface (top surface of 16); a bottom surface (24, 25); a first grid of holes (21), each of the holes having a beveled opening on the top surface (paragraph 21: smooth transition of the funnel shape); and three sidewalls (28) extending above the top surface (Fig 1); a plurality of receptacles for receiving ammunition components, the plurality of receptacles including the first grid of holes (21); and providing a plurality of ammunition components; depositing the plurality of ammunition components into the modular tray system; covering an open side of the modular tray system; and moving the modular tray system until (i) each one of the plurality of receptacles is filled with an ammunition component, or (ii) each one of the ammunition components are deposited into a receptacle (paragraph 0028 describes workflow steps; the claim does not specify an order of the steps, therefore, the open side of the modular tray system is covered by 33).
Regarding Claim 2, Lutz teaches that the ammunition components are casings (paragraph 0009).
Regarding Claim 4, Lutz teaches that a length of the plurality of ammunition components is approximately equal to a depth of the receptacles (paragraph 0022).
Regarding Claim 9, Lutz teaches the method further including the step of: removing any excess ammunition components from the modular tray system (paragraph 0028: extra cases swept away).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 20200109930) in view of Scharch (US 5052549).
Regarding Claim 3, Lutz as applied to Claim 1 above teaches all the limitations of Claim 3, except for the ammunition components being projectiles. However, Scharch teaches that the ammunition components are projectiles (bullets; Col. 4 lines 26-35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular tray system disclosed by Lutz by adding the use of the modular tray system with projectiles as disclosed by Scharch in order to facilitate the counting and storage of additional forms of ammunition. Lutz teaches a sorting device that has the benefit of organizing casings, and one of ordinary skill in the art would understand that these advantages are not unique to casings, and that this system can be used with other forms of ammunitions, such as projectiles, and would have been motivated to modify the Lutz reference accordingly. Additionally, Scharch teaches a tray system that is adapted to receive more than one type of ammunition, which has the benefit of versatility and the ability to be reused, limiting the number of distinct tray systems a user must possess. One of ordinary skill in the art, using the teachings of the Scharch reference, would also have been motivated to modify the tray system of Lutz to be compatible with multiple forms of ammunition, such as projectiles, in order to utilize this advantage. 
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 20200109930) in view of Sinha (US 7395922).
Regarding Claim 5, Lutz as applied to Claim 1 above teaches all the limitations of Claim 5, except for the step of providing a second tray. However, Sinha teaches that the method further includes the step of: providing a second tray (Sinha, 42). Applying Sinha’s teaching of a second tray to the Lutz reference would result in modifying the Lutz reference to include an appropriate second tray (rather 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular tray system disclosed by Lutz by adding the second tray as disclosed by Sinha in order to store additional ammunition. Sinha discloses two substantially identical trays stacked vertically, storing a number of articles within each, utilizing the same footprint as a single tray but storing twice as many articles. One of ordinary skill in the art would glean from this reference that it is advantageous to utilize two identical trays, as the purpose of a single tray can be accomplished in double (twice as much storage and organization of ammunition) if using two trays, and would have been motivated to modify the Lutz reference by using an additional tray. 
Regarding Claim 6, Lutz in view of Sinha as applied to Claim 5 above teaches all the limitations of Claim 6, including that the method further includes the step of: placing the second tray inside the first tray so that the second grid of holes align with the first grid of holes; wherein the plurality of receptacles includes a combination of the first grid of holes and the second grid of holes. (Note: the applicant’s specification does not contain any support for a first tray 102 being capable of receiving a second tray 102; the specification supports a first tray receiving an adapter tray. The second tray cannot be “inside” the first tray, and therefore this claim is interpreted as stacking two trays, one upon the other, in 
Regarding Claim 7, Lutz as applied to Claim 1 above teaches all the limitations of Claim 7, except for the step of providing a spacer. However, Sinha teaches the method further including the step of: providing a first spacer (40), the first spacer being defined by: a top surface; a bottom surface; a second grid of holes (50), each of the holes having (i) a beveled opening on the top surface and (ii) an opening on the bottom surface (Bottom of openings 50); wherein the first spacer is adapted to fit within the sidewalls of the first tray. (While Sinha does not explicitly teach the holes having a beveled opening on the top surface, applying Sinha’s teaching of a spacer to the Lutz reference would result in modifying the Lutz reference to include an appropriate spacer (rather than bodily incorporating the spacer of Sinha); an appropriate spacer of Lutz would include top surface openings that correspond to the top surface openings of the tray, and would therefore also be beveled. An appropriate spacer would also be reasonably sized and configured (i.e. being configured without sidewalls) to fit with the tray, and therefore could be placed within the first tray.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular tray system disclosed by Lutz by adding the spacer as disclosed by Sinha in order to provide an additional layer that receives a portion of the article held within the receptacles (abstract; “first partition” refers to 40). Without the spacer of Sinha, the article held by the receptacles of Sinha protrudes from the receptacle, and may interfere with the stacking of the additional tray; from this teaching, one of ordinary skill in the art would glean that, generally, a spacer may be used to extend the length of a receptacle, allowing the same receptacle to store a taller article. Applying this teaching to the Lutz reference, one of ordinary skill in the art would have been motivated to modify the tray system by using a spacer in order to accommodate a variety of contents within a single tray system by extending the length of the receptacles during use of the spacer. 

Regarding Claim 10, Lutz as applied to Claim 1 above teaches all the limitations of Claim 10, except for the step of providing a spacer or second tray and placing them within the sidewalls of the first tray. However, Sinha teaches the method further including the steps of: providing a spacer (40) having a second grid of holes (50); providing a second tray (42) having a third grid of holes (52); placing the spacer within the sidewalls of the first tray (38); placing the second tray within the sidewalls of the first tray and on the spacer; wherein the plurality of receptacles includes the first grid of holes (48), the second grid of holes (50), and the third grid of holes (52). (Note: the applicant’s specification does not contain any support for a first tray 102 being capable of receiving a second tray 102; the specification supports a first tray receiving an adapter tray. The second tray cannot be “inside” the first tray, and therefore this claim is interpreted as stacking two trays, one upon the other, in alignment. Under this interpretation, Sinha teaches a second tray (Fig 3; 42) stacked upon the first tray (38) wherein the receptacles comprise the holes of the first (48) and second (52) trays. Additionally, While Sinha does not explicitly teach the spacer being placed inside the first tray, when applying the teaching of a spacer to the Lutz reference (wherein the tray has sidewalls extending upwards from the tray), an appropriate 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular tray system disclosed by Lutz by adding the spacer and second tray as disclosed by Sinha in order to store additional ammunition, and to facilitate better stacking of tall articles within the first tray. Sinha discloses two substantially identical trays stacked vertically, storing a number of articles within each, utilizing the same footprint as a single tray but storing twice as many articles. One of ordinary skill in the art would glean from this reference that it is advantageous to utilize two identical trays, as the purpose of a single tray can be accomplished in double (twice as much storage and organization of ammunition) if using two trays, and would have been motivated to modify the Lutz reference by using an additional tray. Without the spacer of Sinha, the article held by the receptacles of Sinha protrudes from the receptacle, and may interfere with the stacking of the additional tray; from this teaching, one of ordinary skill in the art would glean that, generally, a spacer may be used to extend the length of a receptacle, allowing the same receptacle to store a taller article. Applying this teaching to the Lutz reference, one of ordinary skill in the art would have been motivated to modify the tray system by using a spacer in order to accommodate a variety of contents within a single tray system by extending the length of the receptacles during use of the spacer. 
Claims 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 20200109930) in view of Sinha (US 7395922) in further view of Minneman (US 4811836).
Regarding Claim 11, Lutz teaches a method of implementing a modular tray system, the method comprising: providing a modular tray system (Fig 1), the modular tray system including: a base tray (19) having a first grid of holes (21), depositing a plurality of ammunition components onto the modular tray system configuration (Lutz, paragraph 0028); covering an open side of the modular tray system configuration; and moving the modular tray system configuration (paragraph 0028 describes workflow 
Lutz does not teach the modular tray system including a spacer or second tray. However, Sinha teaches the modular tray system including: a base (38) tray having a first grid of holes (48); at least one spacer (40) having a second grid of holes (50); and at least one adapter tray (42) having a third grid of holes (52).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular tray system disclosed by Lutz by adding the spacer and second tray as disclosed by Sinha in order to store additional ammunition, and to facilitate better stacking of tall articles within the first tray. Sinha discloses two trays stacked vertically, storing a number of articles within each, utilizing the same footprint as a single tray but storing twice as many articles. One of ordinary skill in the art would glean from this reference that it is advantageous to utilize more than one tray, as the purpose of a single tray can be accomplished in double (twice as much storage and organization of ammunition) if using two trays, and would have been motivated to modify the Lutz reference by using an additional tray. Without the spacer of Sinha, the article held by the receptacles of Sinha protrudes from the receptacle, and may interfere with the stacking of the additional tray; from this teaching, one of ordinary skill in the art would glean that, generally, a spacer may be used to extend the length of a receptacle, allowing the same receptacle to store a taller article. Applying this teaching to the Lutz reference, one of ordinary skill in the art would have been motivated to modify the tray system by using a spacer in order to accommodate a variety of contents within a single tray system by extending the length of the receptacles during use of the spacer. 
Lutz in view of Sinha does not teach the step of determining a length of an ammunition component and selecting a configuration for the modular tray system. However, Minneman teaches determining an approximate length of an ammunition component to be counted;  selecting a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular tray system disclosed by Lutz in view of Sinha by adding the step of determining a length of an ammunition component and selecting a configuration for the modular tray system as disclosed by Minneman in order to in order to store articles of different sizes (Col. 4 lines 40-56). The variety of configurations would allow the user to selectively to extend the length of a receptacle, allowing the same receptacle to store an article of a different size. One of ordinary skill in the art would have been motivated to modify the tray system of Lutz in view of Sinha rearranging and interchanging components of the tray system, as taught by Minneman, in order to accommodate a variety of contents within a single tray system, advantageously allowing the one tray system to be used with different kinds of ammunition, reducing the number of distinct systems a user must possess to store and sort different kinds of ammunition. 
Regarding Claim 12, Lutz in view of Sinha in further view of Minneman as applied to Claim 11 above teaches all the limitations of Claim 12, including a first tray (Lutz, 19) being defined by: a 
Regarding Claim 13, Lutz in view of Sinha in further view of as applied to Claim 12 above teaches all the limitations of Claim 13, but does not teach a spacer adapted to fit inside the walls of the first tray. However, Sinha teaches that the at least one spacer (40) is (i) adapted to fit within sidewalls of the base tray, and (ii) defined by: a substantially square shape; a top surface and a bottom surface (top and bottom surface of 40); four sidewalls that extend between the top surface and the bottom surface (side surface of 40, Fig 3); and the second grid of holes (50) having a second depth, the second depth defined by a distance between the bottom surface and the top surface. (While Sinha does not explicitly teach the spacer being placed inside the first tray, when applying the teaching of a spacer to the Lutz reference (wherein the tray has sidewalls extending upwards from the tray), an appropriate spacer of Lutz would be reasonably sized and configured (i.e. being configured without sidewalls) to fit with the tray, and therefore under this interpretation, the spacer could be placed within the first tray. By the same logic, if the tray of Lutz is a square shape (Fig 1) an appropriate spacer would also be a substantially square shape.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular tray system disclosed by Lutz in view of Sinha in further view of Minneman by adding the spacer as disclosed by Sinha in order to provide an additional layer that receives a portion of the article held within the receptacles (abstract; “first partition” refers to 40). Without the spacer of Sinha, the article held by the receptacles of Sinha protrudes from the receptacle, and may interfere with the stacking of the additional tray; from this teaching, one of 
Regarding Claim 14, by Lutz in view of Sinha in further view of Minneman as applied to Claim 13 above teaches all the limitations of Claim 14, including that the second grid of holes (Sinha, 50) align with the first grid of holes (48) when the at least one spacer is placed within the sidewalls of the base tray (Fig 1). 
Regarding Claim 15, Lutz in view of Sinha in further view of Minneman as applied to Claim 14 above teaches all the limitations of Claim 15, except for the length of the ammunition being equal to the combination of the first and second depths. However, Sinha teaches that the approximate length of the ammunition component is about equal to the first depth plus the second depth (Col 3. Lines 47-50; the openings of partition 40 contact the articles held in the holes at a top portion of the article; the article therefore is the length of 38 and 40, and is equal to the combined first and second depths).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular tray system disclosed by Lutz in view of Sinha in further view of Minneman by adding the length of the ammunition being equal to the combination of the first and second depths as disclosed by Sinha in order to store the ammunition within the trays. If the ammunition were substantially different in length from the depth of the holes in the trays, the ammunition would be susceptible to either falling out, or becoming irretrievable because they are too deep in the holes. Therefore, it would be advantageous for the ammunition to be equal to this depth, and one of ordinary skill in the art would have been motivated to modify the invention of Lutz in view of Sinha in further view of Minneman in order to employ this advantage.  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 20200109930) in view of Sinha (US 7395922) and Minneman (US 4811836) in further view of Riedesel (US 20120321431).
Regarding Claim 16, Lutz in view of Sinha in further view of Minneman as applied to Claim 11 above teaches all the limitations of Claim 16, including that the at least one adapter tray (Sinha, 42) is defined by: a substantially square shape (Lutz, Fig 1); a top surface (top surface of 16) and a bottom surface (24, 25); a first sidewall extending between the bottom surface and the top surface (lower portions of 28 below top surface of 16); three sidewalls (28) that extend above the top surface; and the third grid of holes (21), having a third depth, the third depth defined by a distance between the bottom surface and the top surface. (Applying Sinha’s teaching of an additional tray to the Lutz reference would result in modifying the Lutz reference to include an appropriate second tray (rather than bodily incorporating the second tray of Sinha); an appropriate second tray of Lutz would comprise a duplication of the tray), but does not teach that the adapter tray fits within the sidewalls of the base tray. However, Riedesel teaches that the at least one adapter tray (10) is adapted to fit within sidewalls of the base tray (Riedesel, abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modular tray system disclosed by Lutz in view of Sinha in 
Regarding Claim 17, Lutz in view of Sinha and Minneman in further view of Riedesel as applied to Claim 16 above teaches all the limitations of Claim 17, including that the third grid of holes (Sinha 52) align with the first grid of holes (48) when the at least one adapter tray is placed within the sidewalls of the base tray (Sinha Fig 3; the holes of the trays are aligned when the trays are stacked. “Within sidewalls” via Riedesel, see rejection of Claim 16).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735